DETAILED ACTION

1. 	This Office Action is in response to the Amendment filed on 12/10/2021. Claims 18-25 and 31-36 were canceled and claims 37-44 have been added.  Claims 1-17, 26-30 and 37-44 are now pending in the application. 

Claim Analysis
2.	Summary of Claim 1:
An article comprising: 

a carbohydrate-based polymeric material formed from at least a first carbohydrate and a plasticizer; and; 

another polymeric material; 

wherein the carbohydrate-based polymeric material is intimately dispersed within the other polymeric material and exhibits an average particle size of less than 2 µm per particle;

wherein the carbohydrate-based polymeric material has a crystallinity of less than about 20%, and resists recrystallization, and has a water content no greater than 2% by weight.

 


Claim Rejections - 35 USC § 103


3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-17, 26-30 and 37-44 are rejected under 35 U.S.C. 103 as being unpatentable over Broyles, et al. (US PG Pub 2014/0272370 A1) in view of Bastioli (US PG Pub 2012/0316257 A1) and evidenced by Mentik (US PG Pub 2010/0311874) all listed on the IDS dated 1/4/2021.
Regarding claims 1 and 17, Broyles et al. teach a thermoplastic polymer composition comprising a thermoplastic starch and a polyolefin, wherein the starch reads on the “at least a first carbohydrate” and the polyolefin reads on the “another polymeric material” (claim 1), wherein the starch and the polyolefin form an intimate mixture [0013] thereby reading on the “wherein the carbohydrate-based polymeric material is intimately dispersed within the other polymeric material”,  wherein the starch is destructured in the presence of a plasticizer resulting in a particle size of preferably less than 2 µm [0042] thereby reading on the “carbohydrate-based polymeric material formed from at least a first carbohydrate and a plasticizer” and “exhibits an average particle size of less than 2 µm per particle”. 
Broyles et al. do not teach the resistance to recrystallization and the water content of the carbohydrate based polymeric material.
Bastioli et al. teach a composition comprising at least one polymer of natural origin such as starch and a copolyester and starch (claim 1, [0073]), wherein the water content of the composition during mixing of the component is preferably kept between 1% and 15% by weight, preferably a content of less than 1% by weight, in this case, starting with predried and pre-plasticized starch [0071], wherein the compositions have good resistance to ageing and to humidity and can maintain a high tear strength [0070], thereby reading on the resisting recrystallization as defined in the instant specification [0073]. Bastioli et al. offer the motivation of using a composition with the water content and resisting 
Broyles et al. in view of Bastioli et al. are further silent on the crystallinity of the carbohydrate based polymeric material.
	Mentik et al. teach starch-based compositions including plasticized starch and a polymer (Abstract), wherein the starch grain have a degree of crystallinity which varies from 15% to 45% and which essentially depends on the botanical origin of the starch and the optional treatment it has undergone [0039]. Furthermore, Mentink et al. teach the plasticized starch results in a decrease of the glass transition temperatures and/or a reduction of the crystallinity of a granular starch to a value of less than 15%, or even to an essentially amorphous state [0043]. As such, the crystallinity of the carbohydrate-based polymeric material is a function of the origin of the carbohydrate-based
polymeric material and the treatment that it has undergone as evidenced by Mentik et al. Broyles et al.
teach the same origin (corn starch) as required by the instant claim, and teach the same treatment
(plasticizing) as required by the instant claim. Therefore, the crystallinity of the carbohydrate-based
polymeric material of Broyles et al. is expected to be the same as the crystallinity as required by the instant claims. 
Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252,1254,
195 USPQ430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties
are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties
applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655,
(Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ430, (CCPA 1977). "Where the claimed and
prior art products are identical or substantially identical in structure or composition, or are produced by
identical or substantially identical processes, a prima facie case of either anticipation or obviousness has

would need to be provided to support the applicant's position. In the alternative that the above
disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to
the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed
ingredients within the claimed proportions for the same utility.
Regarding claim 2-5, 26-27 and 41, Broyles et al. teach the article of claim 1 as set forth above and incorporated herein by reference. Broyles et al. teach the particle size of preferably less than 2 µm [0042]. Regarding claims 26-30, Broyles et al. teach the starch in an amount of from 5% to 45% by weight (claims 1 and 2) thereby reading on the claimed range of in an amount of at least 1% by weight, at least 2% by weight, at least 5% by weight, at least 10% by weight of the article as required by the instant claims.
Broyles et al. and the claims differ in that Broyles et al. do not teach the exact same range for the particle size as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Broyles et al. (preferably less than 2 µm) overlap the instantly claimed range (less than 1 µm, from 0.01 to 1 µm, less than 100 nm, “substantially free of carbohydrate-based polymeric material particles having a particle size equal to or greater than 1.5 µm”) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05.
	Regarding claims 5 and 38-39, Broyles et al. are further silent regarding the particles being generally uniformly sized regularly shaped substantially spherical and are silent on the aspect ratio.   

	Regarding claim 6-7, 10, 13, 16, 37, 40, and 42-44, Broyles et al. teach the article of claim 1 as set forth above and incorporated herein by reference. Regarding claim 13, Broyles et al. teach a film having a thickness of less than 300 µm and 300 µm or greater [0115] thereby reading on the thickness from 0.1 to 3 mils.
Broyles et al. do not particularly teach the average particle density of the starch particles or the particles being generally uniformly sized regularly shaped substantially spherical. Broyles et al. are further silent regarding and the initial dart strength after 1 year and the increased strength over a full range of about 5% to about 35% by weight of carbohydrate. Broyles et al. are also silent on the hydrophobicity of the article, the average particle volume and the lack of sea-island features.   
However, Broyles et al. teach the same starch as required by the instant claim. Broyles et al. teach the starch is produced from corn, tapioca, etc. (Broyles, [0043]) which is the same starch as disclosed in the instant application (instant application, [0060]) and further teach the starch is intimately mixed with the same plasticizers such as glycerin (Broyles [0047], instant application, [0063]). The average particle density of the starch particle, the average particle volume, the hydrophobicity of the article, the lack of sea-island features and the uniform and substantially spherical shape is a function of the starch and the process that the starch undergoes. Broyles et al. teach the same starch and the same mixing with a plasticizer as set forth above. Therefore, the average particle density, the average particle volume, the hydrophobicity of the article, the lack of sea-island features and the uniform and substantially spherical shape of the starch particle of Broyles et al. is expected to have the same average particle density and shape as required by the instant claim. Additionally, Broyles et al. teach the same composition comprising a polyolefin and the starch. The initial dart strength and the increased strength over the full range of from 5% to 35% by weight of the carbohydrate are mechanical properties that are functions of the composition. Therefore, the initial dart strength of Broyles et al. and the increased strength over the range of 5% to 35% by weight of carbohydrate is expected to be the same dart strength and strength as required by the instant claim.  Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art 

Regarding claim 8, Broyles et al. teach the starch in an amount of from 5% to 45% by weight and teach the polyolefin 35% to 89% of polyolefin (claims 1 and 2) thereby reading on the claimed ranges of 5% to 40% by weight and 55% to 95% by weight.
Regarding claim 9, Broyles et al. teach a compatibilizer (claim 1).
Regarding claims 11 and 12, Broyles et al. teach a film having a thickness of less than 300 µm and 300 µm or greater [0115]. Broyles et al. teach the starch particle having a particle size of less than 2 µm [0042] thereby reading on the claimed range of from 5 to 300 times and from 10 to 100 times as required by the instant claims.
Regarding claims 14 and 15, Broyles et al. teach the product can be used to make packaging for various kinds of consumer products in general terms [0167] such as food catering packaging and agricultural barriers thereby reading on the coating on a paper cup and a capsule material for a sustained release fertilizer as required by the instant claim.



Regarding claim 30, Broyles et al. teach blends of starches may be used [0043] thereby reading on an additional carbohydrate-based polymeric material. 
Broyles et al. do not particularly teach the blended carbohydrate based polymeric material has a particle size greater than 1 µm.
 However Broyles et al. teach particle sizes less than 30 µm [0042]. One of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Broyles et al. (less than 30 µm) overlap the instantly claimed range (greater than 1.5 µm) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05.


	Response to Arguments
6.	Applicant’s arguments, see p. 1-5, filed 12/10/2021, with respect to the 102 rejections over Broyles have been fully considered and are persuasive.  The 102 rejections over Broyles have been withdrawn. However, upon further consideration, and in light of the amendment, a new ground of rejections is set forth above over Broyles in view of Bastioli as evidenced by Mentik. 
	The Affidavit filed 12/10/2021 was also thoroughly reviewed. However, the data is not commensurate in scope with the claim language. For example, all testing has been performed with polyethylene, polypropylene and polystyrene, yet the claim language is drawn to “another polymeric material”. There is no data provided that any other polymeric material would behave the same way under the test conditions. Additionally, all testing is conducted with the starch labeled “NPQ” or NuPlasticQ which is the starch of the instant invention. The claim language is drawn to “carbohydrate based polymeric material” which broadly refers to any type of carbohydrate and does not further 

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huneault et al. (US PG Pub 2012/0139154 A1) listed on the IDS dated 1/4/2021, Bastioli, et al. (US PG Pub 2007/0129468 A1) listed on the IDS dated 2/12/2021, Liao et al. (US PG Pub 2012/0059097 A1) listed on the IDS dated 1/4/2021, and Bastioli (US Patent 5,262,458).

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763